Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
2.	Claim 1, 7, and 9 are amended.
3. 	Claims 13-29 are new. No new matter has been added.
4. 	Examiner would like to thank attorney of record Eric Bomkamp for considering the Examiner’s proposed amendment. No agreement was reached.

Response to Arguments

5.	Applicant's arguments filed on 11/17/2020 with respect to the 112 (f) rejection of claims 9 and 12  have been fully considered but they are not persuasive. 

Amended claims 9 and 12 recite “configuring a component associated with the mobile app, the component for rendering by a browser of the subject electronic device in order to perform one or more executable operations to determine properties of the subject electronic device by retrieving” .However, the mere component and the associated function is still modified by a word that serves as a generic placeholder. 
The 3 Prong Analysis consist of: 

• (B) Placeholder is modified by functional language, typically, but not always linked by a transition word 
•(C) Generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
For instance, claims 9 and 12 discloses the component which performs the function of "rendering by retrieving values from the subject electronic device" However, the Applicant does not disclose a component is a hardware component. The Applicant's specification discloses components or functions that perform the claimed invention. Furthermore, the component is generic placeholder modified by functional language and is not modified by sufficient structure. Though amended claims describe the intended purpose, the body of the claims do not define any structural and functional interrelationships between the component and other physical components of a computer, which permit the computer program's functionality to be realized. Therefore, 112(f) is invoke and the rejection is maintained.

6.	Applicant’s arguments filed on 11/17/2020, with respect to the 35 U.S.C.102(a)( 1)/(a)(2) rejection of claims 1-5 and 7-8 as being anticipated by U.S. Patent Publication No. 2010/0313037 to Ward, claims 9-12 have been rejected under 35 U.S.C. 102(a)( 1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2013/0198066 to Wall, and claim 6 has been rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of U.S. Patent Publication No. 2014/0099928 to Caldwell have been fully .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	Claims 1, 9 and 12 are rejected under 35 U.S.C. 112(f) because the claims uses a non-structural term coupled with functional language “without reciting sufficient structure to achieve the function purported invoke 112(f) despite absence of “Means”
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) are: configuring a component for rendering and retrieving
specified web page component adapted to
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	Claim 1-5, 7, 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20100313037 hereinafter Ward in view of U.S. Publication No. 20110254687 hereinafter Arponen.

As per claim 1, Ward discloses:
A method of determining that a subject electronic device is counterfeit (para 0044 “FIG. 1 is a network diagram of an authentication system 100. The illustrated authentication system 100 facilitates the authentication of a collectible through a network 110 by retrieving data from a collectible authentication case 120, 130, 140, and/or 150 and comparing data with a computerized registry 160 over the computerized network 110.” Fig. 5, para 0073 “FIG. 5 is an exploded view of a collectible case authentication device 210, according to one embodiment of the invention.”), the method comprising:
receiving a request from the subject electronic device for a specified web page component (para 0063 “In operation of one embodiment of the device 210 of FIG. 3, a user couples the collectible case authentication device to a network, wherein the device automatically connects to a computerized registry over the network. The device sends and receives encrypted information validating the device and thereby the contents of the case. Feedback is provided over the network regarding the registration of the contents, such as but not limited to providing a web page showing and describing the registered contents.” para 0075 “Then an authentication request is received 620 wherein the request is indexed to the secured housing and/or the collectible protected therein. The authentication request may arrive over a network, such as but not limited to by TCP/IP packet or http request. Then the secured housing is tracked 630 according to an authentication characteristic, such as but not limited to by recording an authentication characteristic in a table of data and/or associating the authentication characteristic with other data.”);
in response to the request, delivering the specified web page component to the subject electronic device, which specified web page component is adapted to retrieve from the subject device actual values of a plurality of attributes of the subject device (para 0063 “In operation of one embodiment of the device 210 of FIG. 3, a user couples the collectible case authentication device to a network, wherein the device automatically connects to a computerized registry over the network. The device sends and receives encrypted information validating the device and thereby the contents of the case. Feedback is provided over the network regarding the registration of the contents. such as but not limited to providing a web page showing and describing the registered contents.” Para 0075 “Then the secured housing is tracked 630 according to an authentication characteristic, such as but not limited to by recording an authentication characteristic in a table of data and/or associating the authentication characteristic with other data. Authentication characteristics include but are not limited to authentication date/time, geolocation of the secured housing, geolocation history of the secured housing, authentication number, ip address of 
receiving the actual values of the plurality of attributes from the specified webpage component (para 0063 “In operation of one embodiment of the device 210 of FIG. 3, a user couples the collectible case authentication device to a network. wherein the device automatically connects to a computerized registry over the network. The device sends and receives encrypted information validating the device and thereby the contents of the case. Feedback is provided over the network regarding the registration of the contents, such as but not limited to providing a web page showing and describing the registered contents.”);
retrieving reference values of the plurality of attributes from a device property store; 
and determining that the subject electronic device is counterfeit when at least one of the actual values of the plurality of attributes is different to the reference value of that attribute (para 0063 “Because the authentication is encrypted, such as by using a public/private key pair, counterfeit devices are likely to fail authentication. Advantageously, counterfeit operations will have much greater difficulty in passing off counterfeit goods, even when in receipt of a sample collectible object and/or device, or having observed an authentication process in detail. Further, authentication itself may generate a record that may be displayed during subsequent authentications such that mass reproduction may be caught early even where such is successful in defeating Para 0076 “The authentication request is then compared 640 against a computerized registry. Comparison may include, but is not limited to checking for matching information, matching historical information, expected information, and the like and combinations thereof. Comparison may be, but is not limited to, done by a registry query using the information to be matched and the expected field/record as an argument.” Para 0077 “Accordingly, a failure signal/message/digital signature may be sent 660 to the secured housing if the authentication data is incorrect. This may function to mark/disable/flag or otherwise provide a useful indicator associated with the secured housing.”)

	Ward does not disclose:
a specified web page component for rendering by a browser of the subject electronic device in order to perform one or more executable operations to determine properties of the subject electronic device
which specified web page component is adapted to determine the properties of the subject electronic device by retrieving  from the subject electronic device actual values of a plurality of attributes of the subject electronic device from memory of the subject electronic device by the performing of the one or more operations using the browser 

	Arponen discloses:
a specified web page component for rendering by a browser of the subject electronic device in order to perform one or more executable operations to determine properties of the subject electronic device (para 0025 “In one embodiment, the device is made inoperable during manufacturing by shipping the device from the factory to retail with all or a portion of its components (e.g., firmware components, operating system components, key software components, and other application (binary or script) software components, etc) missing so that the device cannot function. The device is then made operable (e.g., by providing or restoring the missing components to the device) when a transfer of ownership, sale, lease, etc. of the device is made.” Para 0051 “FIGS. 4A and 4B are flowcharts of a process for activating a device, according to various embodiments. FIG. 4A is a flowchart of a process for activating a device that is inoperable, according to one embodiment. In one embodiment, the activation platform 109 performs the process 400 and is implemented in, for instance, a chip set including a processor and a memory as shown in FIG. 11. In step 401, the activation platform 117 receives a request to make the UE 101 operable. In one embodiment, the components necessary for operating the UE 101 are initially absent in the UE 101, and the UE 101 needs to request to receive these components to activate the UE 101. The components may be software components, or hardware components, or a combination thereof. If the components hardware components, they may be chips or cards that may be inserted to the UE 101 to activate the UE 101. If the components are software 
which specified web page component is adapted to determine the properties of the subject electronic device by retrieving  from the subject electronic device actual values of a plurality of attributes of the subject electronic device from memory of the subject electronic device by the performing of the one or more operations using the browser (para 0053 “In step 407, the components are transferred to the UE 101 for activation of the UE 101. If the components are hardware components, then the hardware components may be installed at the UE 101 to activate the UE 101, for example. If the components are software components, then the software components may be transferred to the UE 101 On the other hand, if the request to activate the UE 101 in step 401 is to request to preview, then the software components transmitted to the UE 101 may be components with limitations, such as time limitation (e.g. operable for a ten-hour trial period) or limitations in software features (e.g. demo software) or limitations in hardware features (e.g. limited features of some hardware portions, disabled hardware portions, switching off some hardware portions or making some hardware portions inoperable). In one example, the UE 101 may also be a demo device with demo software flashed to the UE 101, such that the UE 101 needs to be sent back to the manufacturer before making it fully operable. Further, in some embodiments, the transmission of the software components may first be authenticated first before the transmission is performed. For example, the transmission may not be authenticated until after a transaction of payment is made. The activation platform 109 may also specify content, configurations and credentials for the software, before authenticating the transfer, such that the transfer may be performed based on the content, the configurations and the credentials.” Para 0060 “In this example, before transmitting the driver image to the UE 101, the OS image may need to be transmitted to the UE 101 first to activate the dead device, and make it available to run other software applications. Further, transmission of the driver image to the UE 101 may be necessary to activate the corresponding software application, before transmitting the application image to the UE 101 to provide updates to the software Para 0064 “In step 455, the UE 101 sends a request to activate the pre-install data image. Then, in step 457, the activation code for the pre-install data image is verified in order to determine whether to activate the pre-install data image. For example, for verification of the activation code, the activation code in the memory tag 117 of the UE 101 for the pre-install data image may be compared with the code present in the retailer device 111 or the service provider 119, to verify the activation code. This may be performed as a metadata query. Upon verification, before activating the pre-install data image, the UE 101 may check the retailer device 111 or the service provider 119 for any update or fixes, and may further synchronize the pre-install data image with the data in the retailer device 111 or service provider 119. If the activation code is verified, then the pre-install image corresponding to the activation code is activated, as shown in step 459. During the activation, if the UE 101 is in a passive mode, the pre-install data image may be installed and activated from its etag in the memory tag 117, where the binary image is copied. On the contrary, if the mobile device is in an active mode, the pre-install data image may be installed and activated from the main storage memory in the memory 107. After activation, the storage space reserved in the etag is released, and the activated image and/or data is forwarded to the UE 101's main memory for execution.” Also see para 0068)
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify authentication system of Ward to include a specified web page component for rendering by a browser of the subject electronic device in order to perform one or more executable operations to 
The motivation would have been to send over a specified component webpage to obtain property values in a UE in order to efficiently detect an unlicensed/counterfeit mobile device.

As per claim 2, Ward in view of Arponen discloses:
The method of claim 1, comprising: receiving an identity information representing the identity of the subject electronic device; and selecting the reference values of the plurality of attributes based on the identity information (Ward para 0075).

As per claim 3, Ward in view of Arponen discloses:
The method of claim 2, wherein receiving the identity information comprises the request received from the subject electronic device including the identity information (Ward para 0075).

As per claim 4, Ward in view of Arponen discloses:
 para 0075).

As per claim 5, Ward in view of Arponen discloses:
The method of claim 2, wherein receiving the identity information comprises receiving the identity information from a mobile communications network via which the subject electronic device sends the request (Ward para 0039, 0040, 0052 and 0075).

As per claim 7, the implementation of the method of claim 1 will execute the apparatus of claim 1. The claim is analyzed with respect to claim 1.

As per claim 8, Ward in view of Arponen discloses:
Non-transitory computer readable medium including instructions for carrying out the method claim 1 when processed by computer processing means (Ward para 0035 and 0036).

As per claim 14, Ward in view of Arponen discloses:
The method of claim 1, wherein the plurality of attributes are retrieved from the memory by the browser for a module, the module selected from the group consisting of: an applications module; an operating system module; or a hardware module (Arponen para 0053, 060, 0064, and 0068).  

As per claim 16, Ward in view of Arponen discloses:
The method of claim 7, wherein the plurality of attributes are retrieved from the memory by the browser for a module, the module selected from the group consisting of: an applications module; an operating system module; and a hardware module (Arponen para 0053, 060, 0064, and 0068).  

9.	Claim 9-12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130198066 hereinafter Wall in view of Arponen.

As per claim 9, Wall discloses:
A method of determining that a subject electronic device is counterfeit (para 0018 “The device FPA may furnish the CCI server with data to be used to verify the transaction is being requested by the user's device and not a fraudulent device.”), the method comprising:
receiving a request from the subject electronic device for a mobile app and downloading the mobile app to the subject electronic device (para 0043 “In block 210, the FPA 115 is installed on the user device 110. In certain exemplary embodiments, the user 101 can navigate to a website 153 of a provider of the FPA 115 and download and install the FPA 115.”);
configuring a component associated with the mobile app, which component is adapted to retrieve from the subject electronic device actual values of a plurality of attributes of the subject electronic device (para 0043 “The FPA 115 may be embedded in a digital wallet 112 on a user device 110. The user 101 
receiving the actual values of the plurality of attributes from the component (para 0044 “The user 101 may select and submit the verification data that they choose to have validated when making a VFDP purchase. The CCI server 161 may access verification data from the device to establish an initial verification standard. One skilled in the art would recognize that there are numerous device specific identifiers that may be employed to verify a device. These identifiers may include, but would certainly not be limited to, device model, software versions. browser identification. GPS location, registration information, or other suitable information.” Para 0048 “In block 240, the FPA 115 on the user device may recognize that the financial account selected to make the online payment is a financial account that the FPA 115 is monitoring and protecting. For example, the FPA may monitor communications of the digital wallet 111, identify the financial account information that is provided by the digital wallet 111 to the POS terminal 132, and compare the financial account information with the configured financial accounts that are monitored by the FPA. In an alternative Para 0050 “In block 250, the FPA 115 sends the verification data to the CCI server 161. The verification data may include the device identifiers discussed above with reference to block 215. Additionally or alternatively, the verification data may include transaction data from the purchase transaction. The transaction data may include, but would not be limited to, the purchase price of the products, the identity of the products, the applicable taxes, the total charges, merchant name, merchant location, and other transaction information.”);
retrieving reference values of the plurality of attributes from a device property store and determining that the subject electronic device is counterfeit when at least one of the actual values of the plurality of attributes is different to the reference value of that attribute (para 0018 “The FPA on the device may recognize that the financial account is being used to make the online purchase and may initiate an independent communication with CCI server. The device FPA may furnish the CCI server with data to be used to verify the transaction is being requested by the user's device and not a fraudulent device. The CCI server may approve or refuse the purchase based on the verification of this data. The device FPA may additionally submit the transaction details to the CCI server. The CCI server may then compare the transaction details with the transaction details provided by the merchant. The CCI server may approve or refuse the purchase para 0052 “In block 260, the CCI server validates the verification data provided by the user device 110 to determine whether to authorize the transaction received from the online merchant's website 153. If the verification data is validated, the method 200 follows the "YES" branch to block 280. Otherwise, the method 200 follows the "NO" branch to block 265.” Para 0053 “The CCI server 161 may be directed by the computer-readable program instructions stored thereon to analyze the identification data supplied by the FPA 115 in the verification data and to compare the identification the data to the previously supplied identification data. Alternatively or additionally, the CCI server 161 may compare the transaction data supplied by the FPA 115 in the verification data to the transaction data supplied by the online merchant system 150.”)

	Ward does not disclose:
a component for rendering by a browser of the subject electronic device in order to perform one or more executable operations to determine properties of the subject electronic device by retrieving  from the subject electronic device actual values of a plurality of attributes of the subject electronic device from memory of the subject electronic device by the performing of the one or more operations using the browser

	Arponen discloses:
para 0053 “In step 407, the components are transferred to the UE 101 for activation of the UE 101. If the components are hardware components, then the hardware components may be installed at the UE 101 to activate the UE 101, for example. If the components are software components, then the software components may be transferred to the UE 101 via any available communication means. The software to be transferred to the UE 101 to make the UE 101 operable may include a firmware to boot the UE 101. On the other hand, if the request to activate the UE 101 in step 401 is to request to preview, then the software components transmitted to the UE 101 may be components with limitations, such as time limitation (e.g. operable for a ten-hour trial period) or limitations in software features (e.g. demo software) or limitations in hardware features (e.g. limited features of some hardware portions, disabled hardware portions, switching off some hardware portions or making some hardware portions inoperable). In one example, the UE 101 may also be a demo device with demo software flashed to the UE 101, such that the UE 101 needs to be sent back to the manufacturer before making it fully operable. Further, in some embodiments, the transmission of the software components may first be authenticated first before the transmission is performed. For example, the transmission may not be authenticated until after a transaction of payment is made. The activation platform 109 may also specify content, configurations and credentials for the software, before authenticating the transfer, such that the transfer may be performed based on the content, the configurations and the credentials.” Para 0060 “In this example, before transmitting the driver image to the UE 101, the OS image may need to be transmitted to the UE 101 first to activate the dead device, and make it available to run other software applications. Further, transmission of the driver image to the UE 101 may be necessary to activate the corresponding software application, before transmitting the application image to the UE 101 to provide updates to the software applications.” Para 0064 “In step 455, the UE 101 sends a request to activate the pre-install data image. Then, in step 457, the activation code for the pre-install data image is verified in order to determine whether to activate the pre-install data image. For example, for verification of the activation code, the activation code in the memory tag 117 of the UE 101 for the pre-install data image may be compared with the code present in the retailer device 111 or the service provider 119, to verify the activation code. This may be performed as a metadata query. Upon verification, before activating the pre-install data image, the UE 101 may check the retailer device 111 or the service provider 119 for any update or fixes, and may further synchronize the pre-install data image with the data in the retailer device 111 or service provider 119. If the activation code is verified, then the pre-install image corresponding to the activation code is activated, as shown in step 459. During the activation, if the UE 101 is in a passive mode, the pre-
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify authentication system of Wall to include a component for rendering by a browser of the subject electronic device in order to perform one or more executable operations to determine properties of the subject electronic device by retrieving  from the subject electronic device actual values of a plurality of attributes of the subject electronic device from memory of the subject electronic device by the performing of the one or more operations using the browser, as taught by Arponen.
The motivation would have been to send over a specified component webpage to obtain property values in a UE in order to efficiently detect an unlicensed/counterfeit mobile device.

As per claim 10, Wall in view of Arponen discloses:
The method of claim 9 wherein the step of receiving a request is triggered when the subject electronic device launches the mobile app residing on the device or when the mobile app is downloaded to the subject electronic device from a remote location (Wall para 0043).

As per claim 11, Wall in view of Arponen discloses:
The method of claim 9 wherein the mobile app residing on the device comprises at least one of: a pre-provisioned app; a stock app; or a default app (Wall para 0020, 0031,0036 and 0043).

As per claim 12, the implementation of the method of claims 9 and 10 would execute the method of claim 9. The claim is will respect to claim 9.

As per claim 18, Wall in view of Arponen discloses:
The method of claim 9, wherein the plurality of attributes are retrieved from the memory by the browser for a module, the module selected from the group consisting of: an applications module; an operating system module; and a hardware module (Arponen para 0053, 060, 0064, and 0068).  

As per claim 20, Wall in view of Arponen discloses:
The method of claim 12, wherein the plurality of attributes are retrieved from the memory by the browser for a module, the module selected from the group consisting of: an applications module; an operating system module; and a hardware module  (Arponen para 0053, 060, 0064, and 0068).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Arponen and further in view of U.S. Publication No. 20140099928 hereinafter Caldwell.

As per claim 6, Ward in view of Arponen discloses:
The method of claim 4, wherein the identity information of the subject electronic device (para 0075)

Ward in view of Arponen does not disclose:
identity information is an International Mobile Station Equipment Identity, IMEI, or Type Allocation Code, TAC, of the subject electronic device

Caldwell discloses:
identity information is an International Mobile Station Equipment Identity, IMEI, or Type Allocation Code, TAC, of the subject electronic device (para 0043 “According to this example, the capabilities checking module 220 may be configured to read the TAC (an example of a type code) from the first eight (8) digits of an IMEI (an example of a UE ID) and send the TAC to the database 215. The database 215 is configured to search for the TAC in an expected capabilities lookup table. If the TAC is found, the database 215 is configured to send the second at least one UE capability associated with the TAC to the capabilities checking module 220. The capabilities checking module 220 thus obtains a second at least one UE capability from the database 215. The network apparatus 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify authentication system of Ward in view of Arponen to include identity information is an International Mobile Station Equipment Identity, IMEI, or Type Allocation Code, TAC, of the subject electronic device, as taught by Caldwell.
The motivation would have been to utilize identification information uniquely associated with a mobile device in order to efficiently detect an unlicensed/counterfeit mobile device.

10. 	Claim 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Arponen and further in view of U.S. Publication No. 20140172712 hereinafter Bacastow.

As per claim 13, Ward in view of Arponen discloses:
 para 0029), 
inhibiting access of the subject electronic device to a web page hosted by a web server based on the token (Arponen para 0029, 0064, and 0065)

Ward in view of Arponen does not disclose:
a token indicating that the subject electronic device is counterfeit

Bacastow discloses:
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify authentication system of Ward in view of Arponen to include a token indicating that the subject electronic device is counterfeit, as taught by Bacastow.
The motivation would have been to utilize identification information uniquely associated with a mobile device in order to efficiently detect an unlicensed/counterfeit mobile device.

	As per claim 15, the claim is analyzed with respect to claim 13.
11. 	Claim 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wall in view of Arponen and further in view of U.S. Publication No. 20140172712 hereinafter Bacastow.

As per claim 17, Wall in view of Arponen discloses:
The method of claim 1 further comprising: sending a token to the specified web page component (Arponen para 0029), 
inhibiting access of the subject electronic device to a web page hosted by a web server based on the token (Arponen para 0029, 0064, and 0065)

Wall in view of Arponen does not disclose:
a token indicating that the subject electronic device is counterfeit

Bacastow discloses:
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify authentication system of Ward in view of Arponen to include a token indicating that the subject electronic device is counterfeit, as taught by Bacastow.
The motivation would have been to utilize identification information uniquely associated with a mobile device in order to efficiently detect an unlicensed/counterfeit mobile device.

	As per claim 19, the claim is analyzed with respect to claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY S GRACIA/Primary Examiner, Art Unit 2491